[NOT FOR PUBLICATION]

               UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                        

No. 96-2161

                       GLADYS SWEENEY,

                         Petitioner,

                             v.

     DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS,
             UNITED STATES DEPARTMENT OF LABOR,

                         Respondent.

                                        

                   ON PETITION FOR REVIEW
                 FROM BENEFITS REVIEW BOARD

                                        

                           Before

                   Torruella, Chief Judge,
              Boudin and Stahl, Circuit Judges.

                                        

Marcia J. Cleveland on brief for petitioner.
Richard                      F.                          van                              Antwerp,  Thomas                                               R.                                                   Kelly and  Robinson,                                                                        Kriger,
McCallum on brief for respondent Bath Iron Works Corporation.
Stephen Hessert                          ,                             Elizabeth M. Brogan                                                and                                                     Norman, Hanson & DeTroy                                                                           on
brief for respondents, Bath Iron Works Corporation and Commercial Union
Insurance Company.
Nelson J. Larkins                             and                                  Preti, Flaherty, Beliveau & Pachios                                                                   , on brief
for respondents Bath Iron Works Corporation and Birmingham Fire
Insurance Company.

                                        

                       August 22, 1997
                                        

     Per Curiam                          . Upon careful review of the briefs and record,

   we conclude that the administrative law judge correctly

determined that during the relevant period petitioner was not

engaged in "maritime employment" covered under the Longshore

and Harbor Workers' Compensation Act, 33 U.S.C. S 902(3). That

determination is not undermined by the fact that petitioner

cleaned offices occupied by persons who may have been engaged

in "maritime employment" covered under the Act. Petitioner's

own duties did not have the requisite maritime characteristics.

See                Graziano v.                            General Dynamics Corp.                                                 , 663 F.2d 340, 343 (1st

Cir. 1981); Dravo Corp. v. Banks, 567 F.2d 593, 595 (3rd Cir.

1977).

     Petitioner's additional arguments regarding her former

status and gender bias are meritless.

     Affirmed.  See 1st Cir. Loc. R. 27.1.

                             -2-